Exhibit 10.2

GUARANTY

GUARANTY, dated as of February 15, 2018 (as amended, restated, supplemented, or
otherwise modified from time to time, this “Guaranty”), made by InPoint
Commercial Real Estate Income, Inc., a Maryland corporation (the “Guarantor”),
in favor of Column Financial, Inc. (the “Administrative Agent”) for the benefit
of Buyers.

RECITALS

Pursuant to the Master Repurchase Agreement, dated as of February 15, 2018 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Repurchase Agreement”), among InPoint CS Loan, LLC (the “Seller”) and the
Administrative Agent on behalf of Buyers and Repledgees, the Administrative
Agent on behalf of certain Buyers and the Seller may, from time to time, enter
into transactions (each, a “Transaction”) in which the (i) Administrative Agent
on behalf of Buyers shall purchase from the Seller certain Purchased Assets and
(ii) Seller will repurchase the Purchased Assets on the applicable Repurchase
Date. It is a condition precedent to the obligation of the Administrative Agent
on behalf of Buyers to enter into Transactions under the Repurchase Agreement
that the Guarantor shall have executed and delivered this Guaranty to the
Administrative Agent for the benefit of Buyers.

NOW, THEREFORE, in consideration of the foregoing premises, to induce the
Administrative Agent and Buyers to enter into the Repurchase Agreement and to
enter into Transactions thereunder, the Guarantor hereby agrees with the
Administrative Agent and Buyers, as follows:

1.                  Defined Terms.

(a)                Unless otherwise defined herein, terms which are defined in
the Repurchase Agreement and used herein are so used as so defined.

(b)               For purposes of this Guaranty, “Obligations” shall mean all
obligations and liabilities of the Seller to the Administrative Agent and
Buyers, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, or out of or
in connection with the Repurchase Agreement and any other Program Agreements and
any other document made, delivered or given in connection therewith or herewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent and Buyers that are
required to be paid by a party to the Transaction pursuant to the terms of the
Program Agreements and costs of enforcement of this Guaranty) or otherwise.

1 

 

 

2.                  Guaranty.

(a)                The Guarantor hereby unconditionally and irrevocably
guarantees to the Administrative Agent for the benefit of Buyers the prompt and
complete payment and performance by the Seller when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.

The Guarantor shall pay additional amounts to, and indemnify, the Administrative
Agent and Buyers (including for purposes of this Section 2, any assignee,
successor or participant) with respect to Taxes (as defined in the Repurchase
Agreement) imposed on payments pursuant to this Guaranty to the same extent as
the Seller would have paid additional amounts and indemnified the Administrative
Agent and Buyers with respect to Taxes under Section 11(e) of the Repurchase
Agreement if the Guarantor were the Seller under the Repurchase Agreement. For
the avoidance of doubt, any such payments are in addition to the Guarantor's
obligation to pay any amounts required to be paid by the Seller to the
Administrative Agent and Buyers.

(b)               The Guarantor further agrees to pay any and all expenses
(including, without limitation, all fees and disbursements of counsel), which
may be paid or incurred by the Administrative Agent or Buyers in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, the Guarantor under this Guaranty. This
Guaranty shall remain in full force and effect until the later of (i) the
termination of the Repurchase Agreement or (ii) the Obligations are paid in
full, notwithstanding that from time to time prior thereto the Seller may be
free from any Obligations.

(c)                No payment or payments made by the Seller or any other Person
or received or collected by the Administrative Agent from the Seller or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment or payments, remain liable for the amount of
the Obligations until the Obligations are paid in full.

(d)               Guarantor agrees that whenever, at any time, or from time to
time, the Guarantor shall make any payment to the Administrative Agent for the
benefit of Buyers on account of the Guarantor’s liability hereunder, the
Guarantor will notify the Administrative Agent in writing that such payment is
made under this Guaranty for such purpose.

2 

 

 

3.                  Right of Set-off. The Buyers are hereby irrevocably
authorized at any time and from time to time without notice to the Guarantor,
any such notice being hereby waived by the Guarantor, to set-off and appropriate
and apply any and all monies and other property of the Guarantor, deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Buyers or any affiliate thereof to or for the credit or the
account of the Guarantor, or any part thereof in such amounts as the Buyers may
elect, on account of the Obligations and liabilities of the Guarantor hereunder
and claims of every nature and description of the Buyers against the Guarantor,
in any currency, whether arising hereunder, under the Repurchase Agreement or
otherwise, as the Buyers may elect, whether or not the Administrative Agent has
made any demand for payment and although such Obligations and liabilities and
claims may be contingent or unmatured. The Administrative Agent shall notify the
Guarantor promptly after receipt of notice of any such set-off and the
application made by the Buyers, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Buyers under this paragraph are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Buyers may
have.

4.                  Subrogation. Notwithstanding any payment or payments made by
the Guarantor hereunder or any set-off or application of funds of the Guarantor
by the Buyers, the Guarantor shall not be entitled to be subrogated to any of
the rights of the Administrative Agent or Buyers against the Seller or any other
guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent or Buyers for the payment of the Obligations, nor shall the
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Seller or any other guarantor in respect of payments made by the Guarantor
hereunder, until all amounts owing to the Administrative Agent or Buyers by the
Seller on account of the Obligations are paid in full and the Repurchase
Agreement is terminated. If any amount shall be paid to the Guarantor on account
of such subrogation rights at any time when all of the Obligations shall not
have been paid in full, such amounts shall be held by the Guarantor in trust for
the Administrative Agent, segregated from other funds of the Guarantor, and
shall, forthwith upon receipt by the Guarantor, be turned over to the
Administrative Agent in the exact form received by the Guarantor (duly indorsed
by the Guarantor to the Administrative Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

3 

 

 

5.                  Amendments, etc. with Respect to the Obligations. Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor, and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent may be rescinded by the Administrative Agent, and any of
the Obligations continued, and the Obligations, or the liability of any other
party upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered, or released by the Administrative Agent or
Buyers, and the Repurchase Agreement, and the other Program Agreements and any
other document in connection therewith may be amended, modified, supplemented,
or terminated, in whole or in part, as the Administrative Agent may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or Buyers for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released. The
Administrative Agent shall have no obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Guaranty or any property subject thereto. When making any demand hereunder
against the Guarantor, the Administrative Agent may, but shall be under no
obligation to, make a similar demand on the Seller or any other guarantor, and
any failure by the Administrative Agent to make any such demand or to collect
any payments from the Seller or any such other guarantor or any release of the
Seller or such other guarantor shall not relieve the Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Administrative
Agent or Buyers against the Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

6.                  Guaranty Absolute and Unconditional.

(a)                Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by the Administrative Agent upon this Guaranty or acceptance of this
Guaranty; the Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived in
reliance upon this Guaranty; and all dealings between the Seller or the
Guarantor, on the one hand, and the Administrative Agent on behalf of Buyers, on
the other, shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guaranty. Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Seller or the Guarantor with respect to the Obligations. This
Guaranty shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Repurchase Agreement, the other Program Agreements, any of the Obligations or
any collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent; (ii)
any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Seller
against the Administrative Agent or Buyers; or (iii) any other circumstance
whatsoever (with or

4 

 

 

without notice to or knowledge of the Seller or the Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Seller for the Obligations, or of the Guarantor under this
Guaranty, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against the Guarantor, the Administrative Agent may, but
shall be under no obligation, to pursue such rights and remedies that they may
have against the Seller or any other Person or against any collateral security
or guarantee for the Obligations or any right of offset with respect thereto,
and any failure by the Administrative Agent to pursue such other rights or
remedies or to collect any payments from the Seller or any such other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Seller or any such other Person or
any such collateral security, guarantee or right of offset, shall not relieve
the Guarantor of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied, or available as a matter of law,
of the Administrative Agent on behalf of Buyers against the Guarantor. This
Guaranty shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon the Guarantor and its successors and assigns
thereof, and shall inure to the benefit of the Administrative Agent, the Buyers
and their respective successors, indorsees, transferees, and assigns, until all
the Obligations and the obligations of the Guarantor under this Guaranty shall
have been satisfied by payment in full, notwithstanding that from time to time
during the term of the Repurchase Agreement the Seller may be free from any
Obligations.

(b)               Without limiting the generality of the foregoing, Guarantor
hereby agrees, acknowledges, and represents and warrants to the Administrative
Agent and Buyers as follows:

(i)                 Guarantor hereby waives any defense arising by reason of,
and any and all right to assert against the Administrative Agent and Buyers any
claim or defense based upon, an election of remedies by the Administrative Agent
and Buyers which in any manner impairs, affects, reduces, releases, destroys,
and/or extinguishes Guarantor’s subrogation rights, rights to proceed against
the Seller or any other guarantor for reimbursement or contribution, and/or any
other rights of the Guarantor to proceed against the Seller, against any other
guarantor, or against any other person or security.

5 

 

 

(ii)               Guarantor is presently informed of the financial condition of
the Seller and of all other circumstances which diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Obligations. The Guarantor
hereby covenants that it will make its own investigation and will continue to
keep itself informed of the Seller’s financial condition, the status of other
guarantors, if any, of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than the
Administrative Agent for such information and will not rely upon the
Administrative Agent for any such information. Absent a written request for such
information by the Guarantor to the Administrative Agent, Guarantor hereby
waives its right, if any, to require the Administrative Agent to disclose to
Guarantor any information which the Administrative Agent may now or hereafter
acquire concerning such condition or circumstances including, but not limited
to, the release of or revocation by any other guarantor.

(iii)             Guarantor has independently reviewed the Repurchase Agreement
and related agreements and has made an independent determination as to the
validity and enforceability thereof, and in executing and delivering this
Guaranty to the Administrative Agent, Guarantor is not in any manner relying
upon the validity, and/or enforceability, and/or attachment, and/or perfection
of any Liens or security interests of any kind or nature granted by the Seller
or any other guarantor to the Administrative Agent, now or at any time and from
time to time in the future.

7.                  Reinstatement. This Guaranty shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent upon the insolvency, bankruptcy,
dissolution, liquidation, or reorganization of the Seller or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Seller or any substantial part of its property, or
otherwise, all as though such payments had not been made.

8.                  Payments. Guarantor hereby agrees that the Obligations will
be paid to the Administrative Agent without set-off or counterclaim in U.S.
Dollars.

9.                  Representations and Warranties. Guarantor represents and
warrants to Administrative Agent and Buyers as of the date hereof and as of each
Purchase Date and at all times while the Program Agreements are in full force
and effect and/or any Transaction under the Repurchase Agreement is outstanding
that:

(a)                Guarantor Existence. Guarantor has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Maryland.

6 

 

 

(b)               Licenses. Guarantor is duly licensed or is otherwise qualified
in each jurisdiction in which it transacts business for the business which it
conducts and is not in default of any federal, state or local laws, rules and
regulations unless, in any instance, the failure to take such action or to so
comply or such default is not reasonably likely (either individually or in the
aggregate) to cause a Material Adverse Effect. Guarantor has the requisite power
and authority and legal right to execute and deliver, engage in the transactions
contemplated by, and perform and observe the terms and conditions of, this
Guaranty and each Program Agreement.

(c)                Power. Guarantor has all requisite corporate or other power,
and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

(d)               Due Authorization. Guarantor has all necessary corporate or
other power, authority and legal right to execute, deliver and perform its
obligations under each of the Program Agreements, as applicable. This Guaranty
and the Program Agreements have been (or, in the case of Program Agreements not
yet executed, will be) duly authorized, executed, and delivered by Guarantor,
all requisite or other action having been taken, and each is valid, binding and
enforceable against Guarantor in accordance with its terms except as such
enforcement may be affected by bankruptcy, by other insolvency laws, or by
general principles of equity.

(e)                Financial Statements. The Guarantor has heretofore furnished
to Administrative Agent a copy of (a) its consolidated balance sheet and the
consolidated balance sheets of its consolidated Subsidiaries for the fiscal year
of the Guarantor ended December 31, 2016 and the related consolidated statements
of income and retained earnings and of cash flows for the Guarantor and its
consolidated Subsidiaries for such fiscal year, setting forth in each case in
comparative form the figures for the previous year, with the opinion thereon of
KPMG LLP and (b) its consolidated balance sheet and the consolidated balance
sheets of its consolidated Subsidiaries for the quarterly fiscal periods of the
Guarantor ended March 31, 2017, June 30, 2017, and September 30, 2017 and the
related consolidated statements of income and retained earnings and of cash
flows for the Guarantor and its consolidated Subsidiaries for such quarterly
fiscal periods, setting forth in each case in comparative form the figures for
the previous year. All such financial statements are complete and correct and
fairly present, in all material respects, the consolidated financial condition
of the Guarantor and its Subsidiaries and the consolidated results of their
operations as at such dates and for such fiscal periods, all in accordance with
GAAP applied on a consistent basis. Since December 31, 2016, there has been no
material adverse change in the consolidated business, operations or financial
condition of the Guarantor and its consolidated Subsidiaries taken as a whole
from that set forth in said financial statements nor is Guarantor aware of any
state of facts which (with notice or the lapse of time) would or could result in
any such material adverse change. The Guarantor has, on the date of the
statements delivered pursuant to this subparagraph no liabilities, direct or
indirect, fixed or contingent, matured or unmatured, known or unknown, or
liabilities for taxes, long-term leases

7 

 

 

or unusual forward or long-term commitments not disclosed by, or reserved
against in, said balance sheet and related statements, and at the present time
there are no material unrealized or anticipated losses from any loans, advances
or other commitments of Guarantor except as heretofore disclosed to
Administrative Agent in writing.

(f)                Solvency. Guarantor is solvent and will not be rendered
insolvent and, after giving effect to this Guaranty, will not be left with an
unreasonably small amount of capital with which to engage in its business.
Guarantor neither intends to incur, nor believes that it has incurred, debts
beyond its ability to pay such debts as they mature and is not contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of such entity or any of its assets.

(g)               No Conflicts. The execution, delivery and performance by
Guarantor of this Guaranty and the Program Agreements do not conflict with any
term or provision of the organizational documents of Guarantor or any law, rule,
regulation, order, judgment, writ, injunction, or decree applicable to Guarantor
of any court, regulatory body, administrative agency or governmental body having
jurisdiction over Guarantor, which conflict would have a Material Adverse Effect
and will not result in any violation of any such mortgage, instrument, agreement
or obligation to which Guarantor is a party.

(h)               True and Complete Disclosure. All information, reports,
exhibits, schedules, financial statements, or certificates of Guarantor or any
Affiliate thereof or any of their officers furnished or to be furnished to
Administrative Agent or Buyers in connection with the initial or any ongoing due
diligence of Guarantor or any Affiliate or officer thereof, or the negotiation,
preparation, or delivery of this Guaranty and the Program Agreements are true
and complete and do not omit to disclose any material facts necessary to make
the statements herein or therein, in light of the circumstances in which they
are made, not misleading. All financial statements have been prepared in
accordance with GAAP.

(i)                 Approvals. No consent, approval, authorizations or order of,
registration or filing with, or notice to any governmental authority or court is
required under applicable law in connection with the execution, delivery and
performance by Guarantor of this Guaranty and the Program Agreements.

(j)                 Litigation. There is no action, proceeding or investigation
pending with respect to which Guarantor has received service of process or, to
the best of Guarantor’s knowledge threatened against it before any court,
administrative agency or other tribunal (A) asserting the invalidity of this
Guaranty or any Program Agreement; (B) seeking to prevent the consummation of
any of the transactions contemplated by this Guaranty or any Program Agreement;
(C) makes a claim individually in an amount greater than $1,000,000 or in an
aggregate amount greater than $1,000,000; (D) which requires filing with the
Securities and Exchange Commission in accordance with the 1934 Act or any rules
thereunder; or (E) which might materially and adversely affect the performance
by it of its obligations under, or the validity or enforceability of, this
Guaranty or any Program Agreement.

8 

 

 

(k)               Material Adverse Change. There has been no change having a
Material Adverse Effect.

(l)                 Taxes. Guarantor is a U.S. Person. Guarantor has timely
filed all income and other material tax returns required to be filed by it, and
have timely paid all income and other material Taxes required to be paid by it
(whether or not such Taxes are shown as due on such returns), other than Taxes
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been made in accordance with GAAP. There are no Liens for
Taxes on any of Guarantor’s assets or income, other than statutory Liens for
Taxes not yet due and payable and with respect to which adequate reserves have
been made in accordance with GAAP.

(m)             Investment Company. None of Guarantor or any of its Subsidiaries
is required to register as an “investment company”, or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

(n)               ERISA. Guarantor and its Subsidiaries are not party to any
Plan or Multiemployer Plan.

(o)               No Reliance. Guarantor has made its own independent decisions
to enter into this Guaranty and the Program Agreements based upon its own
judgment and upon advice from such advisors (including without limitation, legal
counsel and accountants) as it has deemed necessary. Guarantor is not relying
upon any advice from Administrative Agent or Buyers as to any aspect of this
Guaranty, including without limitation, the legal, accounting or tax treatment
of this Guaranty.

(p)               Plan Assets. Guarantor is not an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code, the Purchased Assets are not “plan assets”
within the meaning of 29 CFR §2510.3-101 as amended by Section 3(42) of ERISA in
the Guarantor’s hands, and transactions by or with Guarantor are not subject to
any state or local statute regulating investments, or fiduciary obligations with
respect to governmental plans within the meaning of Section 3(32) of ERISA.

(q)               No Prohibited Persons. Neither Guarantor nor, to Guarantor’s
knowledge, any of its respective Affiliates, officers, directors, partners or
members, is an entity or person (or to the Guarantor’s knowledge, fifty (50)
percent or greater owned by an entity or person): (i)  whose name appears on the
United States Treasury Department’s Office of Foreign Assets Control (“OFAC”)
most current list of “Specifically Designated National and Blocked Persons”
(which list may be published from time to time in various mediums including, but
not limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); or (ii)
is otherwise the target of sanctions administered by OFAC (any and all parties
or persons described in clauses (i) and (ii) above are herein referred to as a
“Prohibited Person”).

9 

 

 

10.              Covenants. Guarantor covenants with Administrative Agent and
Buyers that at all times, during the term of this Guaranty:

(a)                Prohibition of Fundamental Changes. Guarantor shall not enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets.

(b)               Insurance. The Guarantor shall continue to maintain, for
Seller and its Subsidiaries, Fidelity Insurance in an aggregate amount at least
equal to $5,000,000. The Guarantor shall maintain, for Seller and its
Subsidiaries, Fidelity Insurance in respect of its officers, employees and
agents, with respect to any claims made in connection with all or any portion of
the Repurchase Assets. The Guarantor shall notify the Administrative Agent of
any material change in the terms of any such Fidelity Insurance.

(c)                Material Change in Business. Guarantor shall not make any
material change in the nature of its business as carried on at the date hereof.

(d)               Distributions. If an Event of Default has occurred and is
continuing, Guarantor shall not pay any dividends with respect to any capital
stock or other equity interests in such entity, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Guarantor.
Notwithstanding the foregoing, Guarantor shall at all times be permitted to make
such distributions necessary under applicable law to maintain its status as a
real estate investment trust.

(e)                Applicable Law. Guarantor shall comply with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority.

(f)                Existence. Guarantor shall preserve and maintain its legal
existence and all of its material rights, privileges, licenses and franchises.

(g)               Taxes. Guarantor will remain a U.S. Person. Guarantor will
timely file all income and other material tax returns required to be filed by
it, and will timely pay all income and other material Taxes required to be paid
by it (whether or not such Taxes are shown as due on such returns), other than
Taxes that are being contested in good faith by appropriate proceedings and for
which adequate reserves are made in accordance with GAAP. Guarantor will not
suffer the creation of any Liens for Taxes on any of its assets or income, other
than statutory Liens for Taxes not yet due and payable and with respect to which
adequate reserves are made in accordance with GAAP.

10 

 

 

(h)               True and Correct Information. All information, reports,
exhibits, schedules, financial statements or certificates provided by or on
behalf of Guarantor, any Affiliate thereof or any of their officers furnished to
Administrative Agent and/or Buyers hereunder and during Administrative Agent’s
and/or Buyers’ diligence of Guarantor are and will be true and complete in all
material respects and do not omit to disclose any material facts necessary to
make the statements herein or therein, in light of the circumstances in which
they are made, not misleading. All required financial statements, information
and reports delivered by Guarantor to Administrative Agent and/or Buyers
pursuant to this Guaranty shall be prepared in accordance with U.S. GAAP, or, if
applicable, to SEC filings, the appropriate SEC accounting regulations.

(i)                 Plan Assets. Guarantor shall not be an employee benefit plan
as defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code and the Guarantor shall not use “plan assets”
within the meaning of 29 CFR §2510.3-101 as amended by Section 3(42) of ERISA to
engage in this Guaranty, and transactions by or with Guarantor shall not be
subject to any state or local statute regulating investments of, or fiduciary
obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

(j)                 Financial Covenants. Guarantor shall at all times comply
with all financial covenants and/or financial ratios set forth in Section 3 of
the Pricing Side Letter.

11.              Event of Default. If an Event of Default under the Repurchase
Agreement shall have occurred and be continuing, the Guarantor agrees that, as
between the Guarantor and Administrative Agent, the Obligations may be declared
to be due for purposes of this Guaranty notwithstanding any stay, injunction or
other prohibition which may prevent, delay or vitiate any such declaration as
against the Seller and that, in the event of any such declaration (or attempted
declaration), such Obligations shall forthwith become due by the Guarantor for
purposes of this Guaranty.

12.              Severability. Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

13.              Headings. The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

11 

 

 

14.              No Waiver; Cumulative Remedies. The Administrative Agent shall
not by any act (except by a written instrument pursuant to Section 15 hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default or in
any breach of any of the terms and conditions hereof. No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

15.              Waivers and Amendments; Successors and Assigns; Governing Law.
None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Guarantor and the Administrative Agent on behalf of Buyers, provided that
any provision of this Guaranty may be waived by the Administrative Agent on
behalf of Buyers in a letter or agreement executed by the Administrative Agent
or by facsimile or electronic transmission from the Administrative Agent. This
Guaranty shall be binding upon the successors and assigns of the Guarantor and
shall inure to the benefit of the Administrative Agent on behalf of Buyers and
its respective successors and assigns.

16.              Notices. Notices by the Administrative Agent to the Guarantor
shall be given in accordance with the Repurchase Agreement.

17.              Jurisdiction.

(a)                THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b)               EACH OF ADMINISTRATIVE AGENT AND GUARANTOR HEREBY WAIVES TRIAL
BY JURY. GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS IN ANY ACTION OR PROCEEDING. EACH OF ADMINISTRATIVE AGENT AND
GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE
PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT
TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.

12 

 

 

18.              Integration. This Guaranty represents the agreement of the
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Seller or Guarantor relative to the subject matter hereof
not reflected herein.

19.              Repurchase Agreement Provisions. Sections 11 (Program; Costs;
Taxes), 22 (Non-Assignability), 23 (Set-off), 30 (Indemnification; Obligations;
Recourse), 32 (Confidentiality), and 39 (Specific Performance) of the Repurchase
Agreement are hereby incorporated by reference as if each such section was
specifically set forth herein.

20.              Acknowledgments. Guarantor hereby acknowledges that:

(a)                Guarantor has been advised by counsel in the negotiation,
execution and delivery of this Guaranty and the other Program Agreements;

(b)               the Administrative Agent does not have any fiduciary
relationship to the Guarantor, and the relationship between the Administrative
Agent and the Guarantor is solely that of surety and creditor; and

(c)                no joint venture exists between the Administrative Agent,
Buyers and the Guarantor or among the Administrative Agent, Buyers, the Seller
and the Guarantor.

21.              Intent. This Guaranty is intended to constitute a security
agreement or other arrangement or other credit enhancement related to the
Repurchase Agreement and Transactions thereunder as defined under Sections
101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.

22.              Authorizations. Any of the persons whose signatures and titles
appear on Schedule 1 are authorized, acting singly, to act for Guarantor to the
extent set forth therein, as the case may be, under this Guaranty. The Guarantor
may amend Schedule 1 from time to time by delivering a revised Schedule 1 to
Administrative Agent and expressly stating that such revised Schedule 1 shall
replace the existing Schedule 1.

[Signature pages follow]

13

 

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

INPOINT COMMERCIAL REAL ESTATE INCOME, INC., as Guarantor

 

  By:      /s/ Donald MacKinnon     
           Name: Donald MacKinnon
           Title: President

 

 

Signature Page to the Guaranty

 

 

SCHEDULE 1

AUTHORIZED REPRESENTATIVES

 

 

GUARANTOR NOTICES

Name:                Jason Fruchtman

Address:    375 Park Avenue, 25th Floor

                  New York, New York 10152

Telephone:         212-468-5764 Email:
               jfruchtman@soundpointcap.com

 

GUARANTOR AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Guarantor under this Guaranty:

Name

Title

Signature

Mitchell A. Sabshon         Chief Executive Officer                 /s/ Mitchell
A. Sabshon Donald MacKinnon           President /s/ Donald MacKinnon Catherine
L. Lynch Chief Financial Officer & Treasurer /s/ Catherine L. Lynch Andrew Winer
Chief Investment Officer /s/ Andrew Winer Roderick S. Curtis Vice President and
Secretary /s/ Roderick S. Curtis Jason Fruchtman Head of Capital Markets /s/
Jason Fruchtman

 

Authorized Representatives for Guaranty